Citation Nr: 1331611	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  10-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from May 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina, which denied an evaluation in excess of 30 percent for PTSD.  Thereafter, the Veteran perfected his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As it relates to the claim for an increased disability evaluation for PTSD, the Board notes that the Veteran was last afforded a comprehensive VA examination in July 2010.  

In his January 2012 written argument, the Veteran's local representative indicated that the Veteran had stated that his PTSD condition had worsened since the July 2010 VA examination and that he desired an additional VA examination to determine the current severity of his PTSD.  

In his September 2013 written argument, the Veteran's national representative indicated that the Veteran had reported that his mental health had deteriorated since the last VA examination and it did not reflect the current severity of his PTSD.  He requested that an additional VA examination be performed to determine the current severity of his PTSD.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the current severity of the Veteran's PTSD is warranted.

The Board further observes that the last VA treatment records which were associated with the claims folder reveal that the Veteran was being treated for his PTSD as late as September 2011.  There have been no additional VA treatment records associated with the claims folder or with Virtual VA since this time.  As this matter is in remand status, an additional attempt should be made to obtain and associate with the record any additional treatment records for the Veteran from the Greenville or Columbia, South Carolina, VA Medical Centers (MCs) from September 2011 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of psychiatric treatment records from the VA facilities where the Veteran may have received treatment, to include the VAMCs located in Columbia and Greenville, South Carolina, from September 2011 to the present and associate them with the record.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his service-connected PTSD.  The claims folder and all other pertinent records must be made available to the examiner in conjunction with the examination, and the examiner should acknowledge in the examination report that the claims folder was reviewed.  All appropriate tests and studies should be performed, and all findings should be reported in detail. 

If there are other psychiatric disorders found in addition to PTSD, the examiner should reconcile the diagnoses and specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be so indicated. 

The examiner is requested to assign a numerical code under the Global Assessment of Functioning Scale (GAF) provided in the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) only as it relates to the Veteran's service-connected PTSD or other psychiatric disability that the examiner finds is related to PTSD.  It is imperative that the examiner include an explanation of the GAF score provided.  

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


